Citation Nr: 1755943	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  05-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury (other than a lipoma of the back).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive and adjustment disorders, and as secondary to service-connected lipoma of the back.

3.  Entitlement to service connection for hypertension

4.  Entitlement to service connection for a cardiovascular disorder (other than hypertension).

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication prescribed for hypertension and an acquired psychiatric disorder.

6.  Entitlement to an initial compensable rating for lipoma on the back.

7.  Entitlement to an initial compensable rating for scar, residual of lipoma excision, on the back. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2005, December 2008, and February 2013 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The increased rating issues on appeal were, in pertinent part, previously remanded by the Board including in August 2007, October 2008, January 2011, and June 2013.  All issues on appeal were remanded for additional development in December 2015.  

The Board notes that in correspondence dated in May 2017 the Veteran's attorney referred to a service-connected increased rating issue as involving "lipoma(s)," but that the January 2005 rating decision clearly demonstrates that service connection was established only for a small three millimeter by three millimeter lipoma on the back.  A subsequent August 2007 Board decision specifically denied entitlement to service connection for lipomas to multiple areas of the back and right upper extremity.  VA records show the Veteran was adequately notified of the decision, but that he did not appeal.  As the May 2017 correspondence does not indicate any intent to reopen this previously denied claim, the Board finds the reference to "lipoma(s)" to be more appropriately addressed in this decision upon evaluation of the service-connection lipoma issue on appeal.

Although the issue of entitlement to an initial compensable rating for lipoma on the back was not addressed in a November 2016 supplemental statement of the case, the Board finds no additional relevant evidence as to this matter was obtained for the record subsequent to a July 2016 supplemental statement of the case.  The evidence added is essentially cumulative or duplicative of the evidence previously considered.


FINDINGS OF FACT

1.  A chronic low back disability as a residual of a low back injury (other than a lipoma of the back) was not manifest during active service, thoracolumbar spine arthritis was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present low back disability is etiologically related to service or a service-connected disability.

2.  An acquired psychiatric disorder, to include depressive and adjustment disorders, was not manifest during active service, a psychosis was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present acquired psychiatric disorder is etiologically related to service or a service-connected disability.

3.  Hypertension was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

4.  A cardiovascular disorder (other than hypertension) was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

5.  An erectile dysfunction was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

6.  The evidence demonstrates that the Veteran's lipoma on the back is manifested by no limitation of motion.  

7.  The evidence demonstrates that the Veteran's scar, residual of lipoma excision, on the back is superficial, stable, and not painful.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a low back injury (other than a lipoma of the back) have not been met.  38 U.S.C. §§ 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include depressive and adjustment disorders, have not been met.  38 U.S.C. §§ 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for a cardiovascular disorder (other than hypertension) have not been met.  38 U.S.C. §§ 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for an initial compensable rating for lipoma on the back have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.118, Diagnostic Code 7819 (effective before and after October 23, 2008).  

7.  The criteria for an initial compensable rating for scar, residual of lipoma excision, on the back have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective before and after October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in August 2016 and May 2017 the Veteran's attorney asserted that VA medical opinions obtained in this case were inadequate.  In the August 2016 correspondence it was asserted that VA examinations in April 2016 and July 2016 were not thorough because the examiners failed to adequately consider lay statements; however, no specific information as to which statements were not considered was provided.  The May 2017 correspondence asserted generally that VA examinations and medical opinions were inadequate.  It was specifically asserted that the February 2015 and April 2016 VA examiners failed to adequately describe the current severity of the service-connected "lipoma(s)," that the "examiner" failed to provide adequate rationale for his opinions, and that the "examiner" failed to reconcile his findings with a May 2005 examiner's findings.  The Board finds no merits to these assertions and, as is addressed more fully in the decisions below, finds the overall medical evidence of record is adequate for determinations of the increased rating issues on appeal.  

As to the hypertension and cardiovascular disorder issues, it was asserted that March 2015, April 2015, and April 2016 examinations and opinions were inadequate and, specifically, that the April 2016 examiner failed to provide adequate rationale for his opinion and failed to adequately discuss whether a heart disorder was related to periodontal disease or to explain why readings in service were not evidence of "pre-hypertension."  The Board notes that periodontal disease and pre-hypertension are not disabilities for VA compensation purposes and that adjudication of these matters is not required in order to adequately address the hypertension and cardiovascular disorders at issue.  There is no competent evidence indicating that a current hypertension or cardiovascular disorder is a result of a specific event in service and no indication that any such evidence exists.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (The duty to assist is not a fishing expedition "to determine if there might be some unspecified information which could possibly support a claim.").  The Board finds no merits to these assertions as to these specific issues and, as is addressed more fully in the decisions below, finds the overall medical evidence of record is adequate for determinations.

As to the acquired psychiatric disorder issue on appeal, the May 2017 correspondence asserted that October 2005 and April 2016 examination were inadequate because the examiners failed to provide adequate rationale and failed to provide an adequate opinion as to whether a current psychiatric condition is related to military service or to service-connected "lipoma(s)" or pes planus.  It was similarly asserted that the April 2016 examination and April 2016 addendum opinions were inadequate because the examiner failed to provide adequate rationale and failed to adequately consider medical history and lay statements.  The Board finds no merits to the claims as to these specific issues and, as is addressed more fully in the decisions below, finds the overall medical evidence of record is adequate for determinations.  

The Board notes that VA's regulations regarding rating psychiatric disorders were amended to replace references to Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  However, VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014.  Id.  In this case, although the 2016 VA examiners are shown to have provided their opinion based upon DSM-5 criteria those opinions, in essence, confirmed the finding of an October 2005 VA examination.  Overall, in the absence of any contrary competent evidence indicating a DSM-IV diagnosis of an acquired psychiatric disorder related to service, the available medical evidence is found to be sufficient for an adequate determination.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination or opinion where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this case, the Board finds adequate examinations and opinions as necessary to reach decisions in these claims have been obtained.  There has also been substantial compliance with all prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).

Neither the Veteran nor his representative has raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA regulations provide that service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  Diagnoses of mental disorders must conform to DSM-IV and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (as effective prior to March 19, 2015).

Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C. §§ 105, 1110 (2012); 38 C.F.R. §§ 3.1(n), 3.301(d) (2017).  VA law precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct; however, secondary service connection may be established "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  

Certain chronic diseases, including arthritis, psychoses, hypertension, cardiovascular disorders, and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).    are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

In this case, the Veteran contends that he has residuals of a low back injury, an acquired psychiatric disorder, hypertension, a cardiovascular disorder (other than hypertension), and an erectile dysfunction as a result of active service.  As these matters involve inter-related, alternative, and secondary theories of entitlement they are addressed together.  VA records show service connection is established for bilateral pes planus, a residual scar associated with excision of a lipoma on the back, and a lipoma on the back.  

In statements and testimony in support of his claims the Veteran reported that he sustained a back injury in service while unloading a supply truck and had experienced chronic, severe pain and muscle spasms.  He also stated that he experienced pain and spasms in the back, including as due to his service-connected lipoma because only half of it had been surgically removed.  He described having suffered emotionally and mentally with daily stress, depression, and anxiety attacks and of being in fear of developing more lipomas.  He asserted that he had depressive and adjustment disorders secondary to his service-connected lipoma of the back and, alternatively, stated that his depression began when was unjustly disciplined in service for not saluting an officer.  He stated he began drinking and smoking marijuana more after that incident.  He claimed he had PTSD as a result of efforts by others in service to deny him promotion.  He also asserted that he had erectile dysfunction secondary to medications prescribed for hypertension and an acquired psychiatric disorder.  In a January 2009 statement provided in support of his claims, P.B., attested that the Veteran had emotional problems and serious bouts of depression and that upon his release from service he had behavior and personality changes.  

In correspondence dated in May 2015 the Veteran's attorney asserted that he had a cardiovascular disorder secondary to dental treatment during service, specifically the placement of mercury fillings.  In correspondence dated in May 2017 the attorney, in essence, asserted that the Veteran had a current heart disorder as a result of periodontal disease in service.  

Service treatment records include a May 1980 report of medical history showing the Veteran indicated having had nervous trouble and the examiner noted he had nervous tremors, at times.  Enlistment examinations in June 1979 and May 1980 revealed normal clinical psychiatric evaluations.  A December 1980 report noted an X-ray study revealed normal findings to the spine, with sacralization of the right fifth lower transverse process of the lumbosacral spine.  A May 1981 report noted the Veteran stated he felt a pop in his back while lifting ammunition boxes in the field.  The examiner noted the examination was negative, but provided a diagnosis of musculoskeletal strain.  Records dated in January 1982 noted he complained of low back pain and stiffness with bending.  Lumbar muscle spasm and pain on motion were noted.  A January 1982 surgical clinic report noted he complained of back pain for two to three months when standing for long periods of time.  The examiner found he had a small mobile mass to the right flank that was probably not related to back pain.  The Veteran declined surgical removal.  

Emergency room records dated in February 1982 noted the Veteran had been in a fight and that his front teeth had been knocked out.  A blood pressure finding of 140/100 was also provided without additional comment.  A May 1982 report noted a blood pressure finding of 122/82.  A January 1983 report noted he complained of worsening lower back pain while running or standing.  A diagnosis of functional back pain syndrome with exacerbation was provided.  A January 1983 X-ray examination report noted he complained of a two year history of intermittent lumbosacral pain.  There was full range of motion with pain on flexion.  The radiographic report noted there was no bony or joint pathology to the lumbosacral spine.  Dental treatment records noted decay in teeth numbered 9, 18, and 19, and treatment for caries in teeth numbered 7 and 10. 

The service treatment records are negative for complaint, treatment, or diagnosis related to an acquired psychiatric disorder, a cardiovascular disorder, hypertension, or erectile dysfunction.  The Veteran declined a medical examination upon separation in April 1983.

VA treatment records dated in April 2001 noted the Veteran had no history of hypertension, cardiac disease, arthritis, arthralgias, muscle weakness, or pain.  A cardiac examination was within normal limits.  A blood pressure finding of 159/90 was provided.  Genitourinary and musculoskeletal examinations were within normal limits.  A May 2001 follow-up report noted a diagnosis of uncontrolled hypertension.  

Private treatment records dated in June 2001 noted the Veteran sustained injuries in a May 2001 motor vehicle accident (MVA) and that blood pressure findings upon examination indicated hypertension.  A July 2004 report noted he had sustained injuries to the neck and lower back in a June 2003 MVA.  At that time, the Veteran complained of persistent lower back pain and reported a prior low back injury in a 2001 MVA.  The diagnoses included lumbar strain with left lower extremity radiculitis.  

VA treatment records dated in December 2004 noted the Veteran had a history of hypertension and depression and complained of low back pain since a June 2003 MVA.  A diagnosis of chronic low back pain was provided.

A May 2005 VA examination report included an additional comment that it was at least as likely as not that the service-connected lipoma of the back is the etiology of the Veteran's back pain.  No rationale for the opinion was provided.

VA treatment records dated in July 2005 noted the Veteran reported gradually worsening depression for the past six to seven years caused by a number of "unfortunate circumstances" such as financial strain and employment due to back injury.  It was noted he reported several work-related injuries and motor vehicle accidents that had resulted in an inability to work for the past several years.  

VA mental disorder examination in October 2005 included diagnoses of adjustment disorder with mixed disturbance of emotions and conduct and history of alcohol and marijuana abuse.  The examiner summarized the Veteran's pertinent history and found his condition stemmed from his nonservice-connected physical impairment, as well as family problems, employment issues, and a 2003 motor vehicle accident.  It was noted he did not appear to have a service-related mental impairment.

Social Security Administration (SSA) records include an April 2006 evaluation noting diagnoses of affective disorders and substance abuse disorders.  It was noted that VA records reported that the Veteran stated he was stressed and anxious due to a lipoma diagnosis.  No opinion as to etiology was provided.  SSA records also show the Veteran reported a work history prior to 2005 that included employment as a carpenter with activities involving frequent lifting.  

VA treatment records dated in September 2007 noted a magnetic resonance imaging (MRI) scan revealed no discrete mass in the area of clinical concern to the posterior lower back.  There was a right disc bulge at L4-L5 and small central posterior herniation.  It was noted that a right elbow mass consistent with lipoma was excised, but that surgical intervention to the back was not recommended as the Veteran's back pain was most likely due to disc protrusion/herniations and muscle spasms rather than lipomas.

Private treatment records dated in November 2007 noted the Veteran reported having sustained a work-related injury in 1997 when a sofa fell across his back producing back pain and resulting in a right shoulder acromioplasty.  He stated his back was more severely injured in a subsequent MVA.  The examiner provided a diagnosis of low back pain with subjective left sciatica.  

VA scar examination in June 2008 found it was less likely that the pain the Veteran described was related to lipomas.  A December 2008 addendum report noted a two inch by four millimeter scar to the right tenth intercostal space and adjacent small three millimeter by three millimeter lipoma located at the base of the surgical scar did not cause any functional loss due to limitation of motion because of pain, weakness, fatigability, or incoordination.  

A July 2008 VA echocardiogram showed moderate mitral regurgitation that was very eccentric and seemed anteriorly directed seemingly a restricted posterior leaflet.  Records show he subsequently underwent a mitral valve repair in November 2012.  

VA hypertension examination in April 2016 included a diagnosis of hypertension with a date of diagnosis in 2002.  It was noted that the entire record was reviewed and that according to the Veteran his hypertension began acutely in approximately 2002.  The examiner summarized the pertinent evidence of record and found that the Veteran clearly did not meet VA guidelines to establish a diagnosis of hypertension while in service and according to his stated history his hypertension developed some 20 years after his separation from service.  It was considered to be unlikely that the Veteran's hypertension was first manifest during active service or within one year of his separation from active service.  The examiner cited "Harrison's Principles of Internal Medicine, 17th Edition, pages 1553-1554," and found that it was most likely that the Veteran had essential or primary hypertension.  

An April 2016 VA heart examination included a diagnosis of valvular heart disease with an unknown date of diagnosis in 2008.  It was noted the Veteran reported he first became aware of a heart problem in 2008 when a heart murmur was detected.  The examiner stated that the entire medical record was reviewed, including the lay statements, and found that service treatment records were negative for complaints of, treatment for, or diagnosis of any heart disease including mitral valve regurgitation or other valve conditions.  His in-service dental mercury amalgam fillings were noted and his medical records and stated history revealed no known heart problems until 2008, 25 years after his discharge from service.  The examiner found it was unlikely that his mitral valve regurgitation was incurred in or caused by military service.  It was further noted that according to the medical reference UpToDate: "Amalgam fillings are not believed to cause mercury toxicity. An expert committee from the World Health Organization believes that the average exposure from dental amalgam is approximately 10 mcg/day, which is well below a toxic level. For purposes of comparison, the exposure to mercury vapor from dental amalgams is far less than mercury exposure from foods such as predatory fish . . . Mercury release from amalgam fillings and mercury from thimerosal do not cause toxicity."  The examiner stated that because of this fact, it was considered unlikely that the Veteran's mitral valve regurgitation was caused by or etiologically related to his in-service dental mercury amalgam fillings. 

VA mental disorders examination in April 2016 noted the Veteran had been diagnosed with a mental disorder, but found that he had no current mental disorder that conformed to diagnostic criteria.  The examiner noted the examination was based upon a review of the appellate record, an in-person interview, and VA records.  The evidence of record, including the Veteran's reported stressor events in service, was summarized and it was specifically noted that a May 2001 VA report revealed a negative depression screen.  It was also pointed out that a November 2003 VA treatment report noted he had no previous history of psychiatric treatment and that he requested treatment for depression onset two to three years earlier.  The examiner found the Veteran did not meet the criteria for any mental health condition at that time.  His description of mental health symptoms was noted to be atypical and vague, even upon queries for more specific information about his symptoms.  Such vagueness of his symptom descriptions was also noted in his original 2005 VA examination.  As such, his descriptions are not clearly consistent with any diagnosis.  The only symptom which appeared clearly defined was irritability, which was not in and of itself a mental health diagnosis.  As the Veteran had declined to complete structured psychological testing which would enable diagnostic clarification, the examiner stated the Veteran's current mental health symptoms could not be assessed.  It was noted, however, that when he completed such testing during his initial 2005 examination, his results were more consistent with longstanding problematic personality traits than with acute mental health symptoms.  

The examiner found the available evidence did not support a nexus between the Veteran's past mental health diagnoses and his military service.  Rather, he reported to his first VA providers that his depressive symptoms were onset "2-3 years" before 2003 and "6-7 years" before 2005, long after his discharge from active service.  Additionally, he reported reasons for his symptoms including multiple post-military life stressors such as financial strain, injuries/chronic pain due to multiple motor vehicle accidents and work-related injuries, and unemployment.  Upon current examination, the Veteran did not attribute his reported mental health symptoms to his medical concerns.  Rather, he stated that all of his reported mental health symptoms "stem from the military," indicating that his pattern of irritability is due to being unfairly disciplined in service.  It was noted that the Veteran was abusing multiple perception- and mood-altering substances in service (alcohol, marijuana, and stimulants) and afterward (alcohol and marijuana) which could easily account for mood changes including depression, irritability, anger, and anxiety.  As such, his past mood changes could be explained as substance-induced.  However, due to concerns regarding the credibility of his reported substance use history, this cannot be determined without resorting to mere speculation.  

The examiner chose not to diagnose any mental health disorder at that time due to the Veteran's vague symptom report (not clearly consistent with any mental health diagnosis), a lack of recent records documenting mental health symptoms (last VA screening in 2015 was negative for depression), lack of structured diagnostic testing (due to the Veteran's refusal to complete psychological testing), and concerns regarding the credibility of his self-reported substance use.  The examiner, a clinical psychologist, declined providing an opinion to evaluate the Veteran's erectile dysfunction or the effects of any medications prescribed for a psychiatric disorder (or any disorder) as a medical question which required an evaluation by an appropriate medical professional.  It is noted, however, that the Veteran stated he had not taken any psychotropic medications since approximately 2012. 

VA back conditions examination in April 2016 included diagnoses of lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  The examiner noted that service treatment records document chronic lower back pain in service, but that the first post-service record of any back pain was in 1997 and reportedly due to trauma from a sofa that fell on the Veteran.  That incident also caused injury to his right shoulder and led to a subsequent acromioplasty.  An MVA in 2001 was noted to have resulted in neck pain only.  An MVA in 2003 resulted in lower back issues and a private orthopedic surgeon, in consultation for this injury, noted the Veteran's back problems began in 2001 after the first MVA.  The notes of that treatment did not document any chronic lower back problems since military service.  The examiner found that VA treatment records noted chronic lower back pain from 2003, the time of the second MVA, onwards.  Therefore, in summary, it was concluded that there was no current convincing evidence that the Veteran's current lower back condition had its onset during military service, or was manifested within one year of active service discharge.  It was further found to be medically plausible that the lower back problems manifest in military service from 1982 to 1983 were resolved soon thereafter, and that the Veteran's current back disorders truly stemmed from the post-service injuries sustained in 1997, 2001, and 2003. 

The examiner in answer to the specific opinions requested found that it was at least as likely as not that lumbosacral strain had its onset during military service, but that it was less likely that degenerative arthritis of the spine had its onset during military service or was manifested to a compensable degree within one year of discharge from service, that intervertebral disc syndrome (IVDS) had its onset during military service or was manifested to a compensable degree within one year of discharge from service, or that that lumbosacral degenerative disc disease (DDD)/degenerative joint disease (DJD) had its onset during military service or was manifested to a compensable degree within one year of discharge from service.  As rationale for the opinion it was noted that service treatment records only described chronic lumbosacral strain, and no imaging studies were shown to have been done at the time.  X-ray study of the lumbosacral spine in 2006, however, was read as normal and an MRI study in 2004 revealed no DJD, only an annular tear at L4-5.  Subsequent MRI studies in 2006 and 2007 continued to show DDD with disc protrusion but no DJD.  Current lumbar X-ray study, it was noted, finally showed DJD with spurs at multiple levels.  It was the examiner's opinion that the findings of degenerative arthritis of the spine/lumbar IVDS/lumbar DDD/DJD were not manifest on available imaging studies until 2004 at the earliest, which was many years after service discharge.  

In a subsequent April 2016 addendum the examiner, in essence, clarified that as stated in the previous report, none of the Veteran's current lower back symptoms were due to his lumbosacral strain in service and that condition was considered to have resolved in the 1980s.  His current condition and all associated symptoms were found to be due to lumbosacral strain DDD/DJD stemming from the post-service injures in 1997, 2001, and 2003. 

VA initial PTSD examination in July 2016 found the Veteran did not have a mental disorder that conformed with the criteria for a mental health disorder, including PTSD.  The examiner noted that personnel records showed that the Veteran was reduced in rank and noted to have poor performance while on active duty.  It was noted the Veteran's PTSD stressor did not meet PTSD criterion A, and that he had no symptoms that met the criteria for a PTSD diagnosis or any present mental health diagnosis.  A September 2016 VA medical opinion found that, after review of the Veteran's service treatment records, VA treatment records, and the April 2016 and July 2016 examination reports, the Veteran did not meet any clinically significant levels of anxiety or depression to warrant a mental health diagnosis.  He was not considered to have experienced any acquired psychiatric disability that it had its onset during military service or was manifested to a compensable degree within one year of service discharge.  As rationale it was noted that a November 2003 mental health report indicated he had been depressed for about two to three years with an increase in symptom within the last month.  The examiner further found that the Veteran was not shown to have had any acquired psychiatric disability that was onset during service or within the initial post-service year.  Nor was any acquired psychiatric disability found to have been caused or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected lipoma of the back.  As rationale it was noted that a June 2006 mental health note revealed that he had reported that he had gradually worsening depression for the past six to seven years, caused by a number of "unfortunate circumstances" such as financial strain and unemployment due to back injury.  It was further noted that he had experienced several work-related injuries and motor vehicle accidents which had resulted in his being unable to work for several years.  His emotional distress appeared to be related to his post-military life stressors. 

Based upon the evidence of record, the Board finds that a chronic low back disability as a residual of a low back injury (other than a lipoma of the back) was not manifest during active service.  Although service treatment records clearly show the Veteran sustained a low back injury during active service, the April 2016 VA examiner's opinions are found to be persuasive that the lumbar strain manifest in service had resolved prior to the back injuries the Veteran sustained in 1997, 2001, and 2003.  It is acknowledged that the April 2016 examiner referred to the service treatment records as only describing a chronic lumbosacral strain, but that the examiner's overall report and specific etiology findings clearly indicate the lumbosacral strain in service was considered to have been acute and not chronic.  The Board finds the reference to a chronic disorder in service is a typographical error and is of no probative weight in relation to the complete report provided.   

The Board further finds that thoracolumbar spine arthritis was not manifest within one year of service and that the preponderance of the evidence fails to establish that a present low back disability is etiologically related to service or a service-connected disability.  Although a May 2005 VA examiner commented that it was at least as likely as not that the service-connected lipoma of the back was the etiology of the Veteran's back pain, no rationale for the opinion was provided.  This opinion is found to be of less probative weight than the other evidence of record, including the opinions of a June 2008 VA scar examiner and an April 2016 VA back conditions examiner.  The June 2008 and April 2016 opinions are also found to be more consistent with the other evidence of record, including a September 2007 MRI scan report indicating no discrete mass in the area of clinical concern to the posterior lower back and that the Veteran's back pain was most likely due to disc protrusion/herniations and muscle spasms rather than lipomas.  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

The Board finds the Veteran's statements, to the extent they indicate back problems that continued either during or immediately after service, are inconsistent with his own reports as to back symptom history in treatment records dated in April 2001 and December 2004.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  His statements as to this specific matter are found to be not credible.

As to the acquired psychiatric disorder issue on appeal, to include depressive and adjustment disorders, the Board finds no such disorder was manifest during active service, that a psychosis was not manifest within one year of service, and that the preponderance of the evidence fails to establish that a present acquired psychiatric disorder, including PTSD, is etiologically related to service or a service-connected disability.  The Board notes that the Veteran has reported that he, in essence, began abusing alcohol and other intoxicating substances in service in response to perceived injustices, but that service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 C.F.R. § 3.301(d).  It is additionally noted that although an April 2006 evaluation associated with the Veteran's SSA claim included diagnoses of affective disorders and substance abuse disorders and noted that VA records reported that the Veteran stated he was stressed and anxious due to a lipoma diagnosis, no opinion relating an acquired psychiatric disorder or a secondary substance abuse disorder to a service-connected lipoma was provided.  An April 2016 VA examiner also addressed this matter and declined to provide any such diagnosis.  Overall, the Board finds the opinion of the October 2005 VA mental disorder examiner in October 2005 is persuasive that prior diagnoses of adjustment disorder with mixed disturbance of emotions and conduct and history of alcohol and marijuana abuse stemmed from his nonservice-connected physical impairment, as well as, family problems, employment issues, and a 2003 motor vehicle accident.  The examiner also specifically found the Veteran did not appear to have a service-related mental impairment.  This opinion is found to be persuasive and consistent with the other evidence of record.

As to the hypertension and cardiovascular disorder (other than hypertension) issues, the Board finds no such chronic disorders were manifest during active service nor within one year of service.  The preponderance of the evidence also fails to establish that they are etiologically related to service or a service-connected disability.  The opinions of the April 2016 VA hypertension and heart examiners are persuasive.  The hypertension examiner noted that the entire record was reviewed and that by the Veteran's own report his hypertension began acutely in approximately 2002.  The examiner summarized the pertinent evidence of record and found that the guidelines to establish a diagnosis of hypertension while in service were not met and that it was unlikely that his hypertension was first manifest during active service or within one year of his separation from active service.  The Board notes that this opinion is consistent with treatment records indicating an initial diagnosis of hypertension was provided in May 2001.  

The April 2016 VA heart examiner also noted that the Veteran reported he first became aware of a heart problem in 2008 when a heart murmur was detected and found that, based upon a review of the entire medical record and lay statements, that there was no evidence of heart disease, including mitral valve regurgitation or other valve conditions, during active service.  The examiner also noted that records showed the Veteran had dental mercury amalgam fillings in service, but found it was unlikely that his mitral valve regurgitation was incurred in or caused by military service including as a result of his in-service dental mercury amalgam fillings.  An adequate rationale, including reference to applicable medical literature, was provided.  To the extent statements provided in support of these claims indicate chronic or medically significant blood pressure or other cardiovascular disorder were manifest in service or within the first post-service year, the Board finds them to be not credible due to inconsistency with the statements provided during treatment in April 2001.


As to the erectile dysfunction issue, the Board finds that it was not manifest during active service, that erectile dysfunction as a result of an organic disease of the nervous system was not manifest within one year of service, and that the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.  There is no competent evidence of any symptoms or treatment attributable to erectile dysfunction for many years after active service and VA treatment records dated in April 2001 noted a genitourinary examination was within normal limits.  There is no competent evidence indicating that a current disorder is related to the Veteran's service-connected bilateral pes planus, residual scar associated with excision of a lipoma on the back, or lipoma on the back, nor to any treatment associated with those disabilities.  

The Board finds that, overall, VA opinions in this case are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that he has a back disability, an acquired psychiatric disorder, cardiovascular disorders, and erectile dysfunction as a result of active service or a service-connected disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  

The regulations for the evaluation of skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  Prior to October 23, 2008, Diagnostic Code 7805 provided that scars, other, were to be evaluated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).  Diagnostic Code 7819 was unchanged and provides that benign skin neoplasms are to be evaluated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (effective before and after October 23, 2008).

Under Diagnostic Code 7801 scars, other than head, face, or neck, that were deep or that caused limited motion warranted a 40 percent evaluation for an area or areas exceeding 144 square inches (929 sq.cm.), a 30 percent evaluation for an area or areas exceeding 72 square inches (465 sq. cm.), a 20 percent evaluation for an area or areas exceeding 12 square inches (77 sq. cm.), and a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.).  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008).

Under Diagnostic Code 7802 scars, other than head, face, or neck, that were superficial and that did not cause limited motion warranted a 10 percent evaluation for an or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 2008).

Under Diagnostic Code 7804, a 10 percent evaluation was assigned for superficial scars that are painful on examination.  Note (1) indicated that a superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  

Under the revised regulations effective October 23, 2008, Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or cause limited motion warrant a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent evaluation for an area or areas exceeding 12 square inches (77 sq. cm.).  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined.  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (effective October 23, 2008).

Diagnostic Code 7802 was revised to provide ratings for burn scar or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7802 (effective October 23, 2008).

Under Diagnostic Code 7804 one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective October 23, 2008).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

In this case, the Veteran contends that compensable ratings are warranted for his service-connected lipoma on the back and residual back scar from lipoma excision.  Service treatment records show a small mobile, one centimeter (cm.), mass to the right flank.  He declined surgical removal.  

VA examination in December 2004 noted the Veteran's lipoma to the back had been surgically removed the previous July and that he reported symptoms related to the residual scar including a sharp, jabbing pain when bending, stooping, or twisting of the spine.  Examination revealed a superficial transverse scar to the tenth intercostal space that was about two inches in length and about four millimeters (mm) in diameter.  The scar was hyperpigmented, but stable with no risk of breakdown.  The examiner noted there was no tenderness associated with the scar, no adherence to the underlying tissue, no depression or elevation, and no signs of inflammation, edema, or keloid formation.  At the base of the scar was small, three millimeter by three millimeter, palpable lipoma.  It was nontender, mobile, and the skin over it was pinchable.  The diagnoses included small lipoma at the site close to the surgical scar without any secondary symptoms and surgical scar near the lipoma incision with intermittent pain at the scar site.  The examiner also noted that there was clear evidence of a lipoma in 1983 and that the lipoma had steadily grown over the last few years resulting in the excision.  

A May 2005 VA examination report noted a transverse scar in the tenth intercostal space from a previous lipoma excision.  There was a half-inch lipoma about two inches under the scar that was nontender, firm, superficial, and not attached to the surrounding tissues with easily pinchable skin.  There was a three millimeter by three millimeter lipoma present in the posterior axillary line about four inches below the surgical scar.  It was nontender, mobile, and the skin was pinchable.  There was no limitation of motion of the thoracolumbar spine in relation to a lipoma.  Other lipomas to the spine and left elbow were noted and the examiner stated that total involvement of the skin and exposed area was less than one percent.  No additional comment as to the scar was provided.  The diagnoses included lipomas on the spine and back associated with subjective symptoms of pain, but no objective signs.  

A June 2006 private medical statement noted the Veteran had multiple lipomas that had been present for many years.  It was noted that the lesions caused him discomfort and restrictions with his movements.

VA scar examination in June 2008 revealed a scar to the tenth right intercostal space, horizontally placed, and two inches in length by half a millimeter in width.  The scar was superficial and hyperpigmented, but stable with no tenderness associated with the scar and no adherence.  There was no depression or elevation, and no signs of inflammation, edema, or keloid formation.  Just below the scar was a small palpable lipoma measuring half a centimeter in diameter.  It was nontender, mobile, and the skin was pinchable.  The examiner found it was less likely that the pain the Veteran described was related to lipomas.  It was noted that his original lipoma had never been removed and that he was receiving disability for a scar for excision of a lipoma that developed subsequent to his original back trauma in 1982.  He was noted to have inherited multiple lipomatosis unrelated to the back trauma.  The examiner stated that lipomas are non-painful fatty masses and that surgical scars are superficial and rarely cause any symptoms other than local superficial numbness.  A December 2008 addendum report noted a two inch by four millimeter scar to the right tenth intercostal space and adjacent small three millimeter by three millimeter lipoma located at the base of the scar did not cause any functional loss due to limitation of motion because of pain, weakness, fatigability, or incoordination.  It was noted that the lipoma was tender to palpation at the time of the evaluation.

VA scars examination in March 2011 revealed a two centimeter by three millimeter horizontal incisional scar on the right posterolateral chest, roughly in the posterior axillary line over the tenth intercostal space.  The scar was well healed and superficial without underlying soft tissue damage, skin breakdown, limitation of motion, limitation of function, redness, inflammation, edema, keloid formation, or adherence to the underlying tissue.  The contour of the scar was neither elevated nor depressed.  There was no abnormal texture and the scar was not hypopigmented, hyperpigmented, indurated, or inflexible.  There was no underlying soft tissue loss and the scar was not painful on examination.  There was no palpable lipoma associated with the scar.  The examiner found there was no current evidence of a lipoma associated with the scar and that the scar did not interfere with normal employability.  

VA skin examination in January 2013 included a diagnosis of lipomata of the back.  The examiner noted benign neoplasms were surgically excised in 2004 and 2006.  There were three well-healed surgical scars along the thoracolumbar spine that were all stable.  The examiner stated the skin condition did not impact his ability to work.  It was noted that the current findings were minimal, that the surgical scars were well healed, there were no residual masses felt, and no new lumbar or buttock lipomata.  

A February 2015 VA medical opinion based upon a review of the record and reported that the Veteran had a two inch by four millimeter scar located over the tenth intercostal space, designated as "scar #1," as a result of a lipoma excision, designated as "lipoma #1."  The examiner also stated that service connection had also been established for a three millimeter by three millimeter lipoma located at the base of the scar at the tenth intercostal space, designated as "lipoma #2."  The examiner cited as medical reference the "UpToDate" service and included the following information:  "Lipoma - Superficial subcutaneous lipomas are the most common benign soft-tissue neoplasms. Since superficial lipomas rarely cause symptoms, patients bring them to the attention of their providers either because they are concerned about the possibility of cancer or because of the cosmetic deformity of larger lesions. The diagnosis of lipoma is usually made clinically, based on the fact that lipomas are soft, asymptomatic, and usually do not enlarge quickly. If a suspected lipoma causes symptoms (pain or restriction of movement), is rapidly enlarging, or is firm rather than soft, a biopsy is indicated. The treatment of a lipoma, if needed because of pain, cosmesis, or concerns over diagnosis, is surgical removal of the fat cells and fibrous capsule. Recurrence of an excised lipoma is not common." 

The examiner subsequently found that the service-connected lipoma #2 was "hypothetically or theoretically capable of producing pain."  It was also noted this was "[p]ossible but not probable."  The examiner stated that lipoma #1 resulted in a surgical procedure to remove it and was no longer present, only a scar remained.  Lipoma #2 had not resulted in a surgical procedure, and was most likely still present, but was so small that it may not be readily apparent.  The examiner also found that scar #1 was well healed and asymptomatic and that lipoma #2 was so small that it was extremely unlikely to be the cause of any symptoms at all, and certainly did not impair employability.  

The examiner noted the June 2008 VA examination which found both that a lipoma was severely tender on physical examination and also that lipomas were non-painful fatty masses, and noted general agreement with the phrase "lipomas are non-painful fatty masses."  It was acknowledged that there were circumstances in which lipomas may become symptomatic.  The examiner found, however, that upon reading the June 2008 report it was quite clear that the lipoma referred to as "severely tender" was not the service-connected lipoma #2.  The June 2006 private health provider letter was reviewed and the examiner found that the phrase "has multiple lipomas which . . . cause . . . discomfort and restriction with his movement" was just a general statement and was not specific enough to carry much weight in the discussion regarding lipoma #2.  

VA skin examination in April 2016 included a diagnosis of lipoma and found that the area about the service-connected scar was asymptomatic.  The examiner noted the scar was well healed and nontender.  No lipomas were palpable in the pertinent area, including the previously noted three millimeter by three millimeter lipoma which was not palpable.  There was no pain with palpation.  The skin condition did not impact his ability to work.

VA scar examination in April 2016 included a diagnosis of scar on back, status post lipoma excision.  The examiner noted that the scar was not painful, was not unstable, and nontender.  The scar was described as linear and two centimeters in length.  The scar did not impact his ability to work.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected lipoma on the back is manifested by no limitation of motion and that his service-connected scar, residual of lipoma excision, on the back is superficial, stable, and not painful.  The assigned diagnostic codes of 7805 for the scar and 7819 for the lipoma are appropriate for these disabilities.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The remaining lipoma to the Veteran's back and the residual surgical scar does not include involvement of the head, face, or neck and the persuasive evidence demonstrates they do not cause any limitation of motion or function.  There is no evidence demonstrating a scar that is deep or causes limited motion for an area or areas exceeding 6 square inches (39 square centimeters) nor that the scar is unstable or painful.  The findings of the February 2015 and April 2016 VA examiners are found to be persuasive.  The claims for entitlement to compensable ratings are denied.  The preponderance of the evidence is against the claims.

Extraschedular rating was not raised in this case, and the evidence does not present any exceptional or unusual circumstances.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).



ORDER

Entitlement to service connection for residuals of a low back injury (other than a lipoma of the back) is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depressive and adjustment disorders, and as secondary to service-connected lipoma of the back, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cardiovascular disorder (other than hypertension) is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to medication prescribed for hypertension and an acquired psychiatric disorder, is denied.

Entitlement to an initial compensable rating for lipoma on the back is denied.

Entitlement to an initial compensable rating for scar, residual of lipoma excision, on the back is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


